Citation Nr: 1623912	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-15 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to April 1987, from February 2003 to June 2003, and from October 2004 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In this regard, the Board notes that the Veteran's claims for service connection had previously been denied in May 2009 (sleep apnea and hypertension) and August 2010 (sleep apnea); however, additional evidence consisting of VA treatment records, lay statements, VA examinations reports, and service personnel records were received within a year of the issuance of such decisions.  Therefore, such claims should be reconsidered and, consequently, have been characterized as shown on the title page of this decision.  38 C.F.R. § 3.156(b),(c) (2015)

In March 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional pertinent evidence in support of his appeal and waived initial Agency of Original Jurisdiction (AOJ) consideration of such evidence.  See Board Hr'g Tr. 2.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).  Also at such time, the undersigned held the record open 60 days for the receipt of additional evidence.  Thereafter, in April 2016, the Veteran submitted additional medical evidence in regard to his sleep apnea.  While he did not waive AOJ consideration of such evidence, as his claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this regard, the Board finds that this matter must be remanded to obtain missing VA medical records and to afford the Veteran a new VA examination.  

1.  Missing Medical Records

At his Board hearing, the Veteran testified that he has had all ongoing treatment for his claimed conditions at VA.  At present, the VA medical records associated with the claims file are limited and stop in 2013.  His complete VA medical records appear especially relevant in light of a positive medical opinion given by his treating VA doctor in March 2016.  Without the underlying VA medical records, the Board has difficulty determining the evidentiary value of this doctor's opinion.  Thus, remand is needed to obtain the Veteran's complete VA medical records.  

2.  VA Examination

The Board also finds that this matter must be remanded to arrange for VA examinations.  

With regard to sleep apnea, the claims file currently includes four relevant opinions.  However, none of the opinions appear particularly probative at present.  

First, a VA examiner in June 2010 gave a negative opinion, concluding that the condition is not secondary to Gulf War environmental hazards because sleep apnea is not caused by toxins or chemical exposure.  Second, in April 2012, a VA PTSD examiner gave a negative opinion, finding that there was no mental health evidence that the Veteran's PTSD was causally related to his symptoms of sleep apnea, and explaining that "[t]here is no mental health evidence to support the Veteran's claim that his PTSD is causing his symptoms of Sleep Apnea and such a relationship has not been conclusively shown in the research literature."  (Emphasis added.)  Finally, a VA Sleep Apnea Disability Benefits Questionnaire (DBQ) was completed in April 2012 by a different examiner, who gave a negative opinion, based partly on a finding that "there is no current literature that links PTSD with obstructive sleep apnea."  

Conflicting with these VA examiners' opinion, the Veteran's primary care doctor at VA gave a positive opinion in March 2016 "in light of studies showing an association of OSA and PTSD."  (This same doctor completed a corresponding DBQ as well.)  

The Board notes that the April 2012 DBQ examiner's opinion is directly contradicted by the April 2012 PTSD examiner and the March 2016 VA doctor, who both indicated that there are studies linking sleep apnea and PTSD.  Thus, the April 2012 DBQ opinion appears to be of limited evidentiary value.  

With regard to the April 2012 VA PTSD examiner's opinion, the rationale conflicts with VA's low burden a proof because the examiner required a "conclusive" showing in the literature.  See Wise v. Shinseki¸ 26 Vet. App. 517, 531-32 (2014).  Moreover, the examiner did not address the aggravation question.  

Yet, the March 2016 VA doctor's opinion, which addresses aggravation, notes only that there is an "association" in the literature.  It is not clear from the examiner's opinion whether this "association" is causative, and the doctor did not cite any specific literature.  Importantly here, it is well know that a correlation does not imply causation, and this doctor appears to be implying that it does.  

Thus, the medical opinions currently of record are not fully adequate to answer all the complex medical questions raised by the claim of service connection for sleep apnea.  

With regard to hypertension, a VA examination has not been conducted, but is needed.  Most importantly, the VA primary care doctor's March 2016 DBQ lists hypertension where asked to identify "any findings, signs or symptoms attributable to sleep apnea."  Because the Board is remanding the claim of service connection for sleep apnea, and because this DBQ indicates that hypertension may be secondary to sleep apnea, the claim of service connection for hypertension must also be remanded.  The Board will ask that a VA examination be conducted regarding hypertension as the March 2016 DBQ is conclusory and provides no explanation for how hypertension is attributable to sleep apnea.  Furthermore, as the Veteran has alleged that his hypertension is caused or aggravated by his service-connected PTSD, the Board will also obtain an opinion on such matter. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records not currently associated with the claims file, to include those dated from July 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After undertaking the preliminary development in paragraph 1, arrange for the relevant information in the Veteran's claims folder to be reviewed by a qualified VA examiner.  (The need for an additional in-person examination should be determined by the examiner.)  Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(A)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sleep apnea had its onset during, or is otherwise related to his military service, to include his service in Southwest Asia?  In offering such opinion, the examiner should address the Veteran's testimony that he believed his difficulty breathing during sleep started in Southwest Asia and the lay statements detailing in- and post-service symptoms.

(B)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sleep apnea is caused OR aggravated by his PTSD?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In answering these questions, the examiner is asked to identify all medical literature reviewed.  To the extent possible, the examiner is asked to clarify a March 2016 opinion from the Veteran's treating doctor who indicated that there are studies showing an "association" between PTSD and sleep apnea.  Does this medical literature show a causative relationship or only a correlation?  

Accordingly, in answering all questions, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to address the claimed hypertension.  The relevant information in the claims file must be made available to the examiner for review.  Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(A)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertension had its onset during, or is otherwise related to his military service, to include his service in Southwest Asia?   

(B)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertension is caused OR aggravated by his PTSD and/or sleep apnea?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In answering all questions, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

